Exhibit 10.9

SEPARATION BENEFIT AGREEMENT

THIS SEPARATION BENEFIT AGREEMENT (this “Agreement”), is entered into as of
December 12 2005, by and among Exopack, LLC, a Delaware corporation (the
“Company”), CPG Finance, Inc., a Delaware corporation and ultimate parent of the
Company (“Parent”), and Fred Crowe (the “Employee”).

WHEREAS, the Company and the Employee are hereby terminating the Key Employee
Severance Agreement, dated as of [May 10], 2005, between the Company and the
Employee (the “Company Severance Agreement”); and

WHEREAS, simultaneously herewith, Parent and the Employee are entering into a
Grant Agreement, dated as of the date hereof, under the 2005 Stock Option Plan
of CPG Finance, Inc. (the “Grant Agreement”); and

WHEREAS, following termination of the Company Severance Agreement and in
consideration of the Employee’s performance of the covenants and agreements of
the Employee contained in the Grant Agreement, the Company and Parent wish to
provide the Employee with a continuing right to receive a separation benefit
from Parent in the circumstances, upon the terms, and subject to the conditions
set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Termination of Company Severance Agreement. The Company and the Employee
hereby acknowledge and agree that the Company Severance Agreement is hereby
terminated and of no further force or effect, and that the Company has no
further obligation or responsibility whatsoever to the Employee under the
Company Severance Agreement. The Employee acknowledges and agrees that the
Employee shall have no right to any separation or other benefit or payment upon
termination of employment with Parent, the Company or any of their respective
subsidiaries or affiliates except as specifically set forth in this Agreement.

2. Separation Benefit.

(a) Parent agrees to pay the Employee an amount equal to one (1) year of his
then-existing base salary (minus applicable withholdings and payroll taxes),
payable in equal installments over a one-year period in accordance with Parent’s
normal payroll practices, in the event that:

(i) the Employee’s employment with Parent or any of its subsidiaries (including
the Company) is terminated by Parent or any such subsidiary (including the
Company) without Cause (as hereinafter defined); or

(ii) at any time during the period commencing thirty (30) days prior to a Change
of Control (as hereinafter defined) of Parent and ending one-hundred-eighty
(180) days after a Change of Control of Parent, Parent or any of its
subsidiaries (including the Company) fails to retain the Employee in the same or
similar position to that which he occupies immediately prior to such Change of
Control and at the same or similar base compensation to that which he enjoys
immediate prior to such Change of Control.



--------------------------------------------------------------------------------

(b) If the Employee’s employment with Parent or any of its subsidiaries is
terminated as contemplated by Section 2(a) of this Agreement, then Parent agrees
to pay the Employee an amount equal to the bonus that would have been earned by
the Employee for the year in which the Employee’s employment with Parent or any
of its subsidiaries is so terminated, prorated for the portion of such year
during which the Employee remained employed with Parent or such subsidiary to
and including the earlier of (i) the date of termination of the Employee’s
employment with Parent or such subsidiary (in the case of a termination
contemplated by Section 2(a)(i) of this Agreement) or (ii) the date on which the
Employee is provided with notice or otherwise becomes aware of Parent or such
subsidiary’s failure so to retain the Employee (in the case of a termination
contemplated by Section 2(a)(ii) of this Agreement, such bonus payment to be
made at substantially the same time and in substantially the same manner (and
minus applicable withholdings and payroll taxes) as Parent’s normal payroll
practices in respect of the payment of similar bonuses. For purposes of this
Section 2(b), the prorated amount of any bonus shall be determined to be a
fraction, the numerator of which is the number of days in the fiscal year ending
on the day specified in Section 2(b)(i) or (ii) (as applicable), and the
denominator of which is 365.

(c) For the purposes of this Agreement:

(i) “Cause” means (A) conviction of the Employee of any felony, or the
conviction of the Employee of a misdemeanor which involves moral turpitude, or
the entry by the Employee of a plea of guilty or nolo contendere with respect to
any of the foregoing, (B) the commission of any act or failure to act by the
Employee that involves moral turpitude, dishonesty, theft, destruction of
property, fraud, embezzlement or unethical business conduct, or that is
otherwise injurious to Parent, the Company or any of their respective
subsidiaries or affiliates, whether financially or otherwise, (C) any violation
by the Employee of any rule or policy of Parent, the Company or any of their
respective subsidiaries or affiliates, (D) any violation by the Employee of the
requirements of any other contract or agreement between Parent, the Company or
any of their respective subsidiaries or affiliates, on the one hand, and the
Employee, on the other hand, and the failure of the Employee to cure such
violation under this subsection (D) within ten (10) days after receipt of
written notice from Parent, the Company, or any of such subsidiaries or
affiliates, or (E) any failure by the Employee to abide by any directive of the
Board of Directors of Parent or the Company or an officer of Parent or the
Company to whom the Employee reports; in each case, with respect to subsections
(A) through (E), as determined in good faith by the Board of Directors of Parent
or the Company in the exercise of its reasonable business judgment; and

(ii) “Change of Control” means (A) any consolidation, merger or other
transaction in which Parent is not the surviving entity or which results in the
acquisition of all or substantially all of Parent’s outstanding shares of common
stock by a single person or entity or by a group of persons or entities acting
in concert or (B) any sale or transfer of all or substantially all of Parent’s
assets, in either of clauses (A) or (B) in a transaction primarily for cash;
provided, however, that the term “Change of Control” shall not include
transactions either (x) with affiliates of Parent or any of its subsidiaries
(including the Company) or of Sun Capital Partners, Inc. (“Sun”) (as determined
by the Board of Directors of Parent in its sole discretion) or (y) pursuant to
which more than fifty percent (50%) of the shares of voting stock of the
surviving or acquiring entity is owned and/or controlled (by agreement or
otherwise), directly or indirectly, by Sun or its affiliates.

3. Extension of Grant Agreement Covenants. As provided in paragraphs 3 and 4 of
Annex A to the Grant Agreement, the term of each of the covenants of the
Employee set forth in such paragraphs 3 and 4 shall be modified and amended to
be extended so that each such term ends on the later of (a) the date set forth
in such paragraph 3 or 4, as applicable, and (b) the date of payment of the
final installment of separation benefit pursuant to Section 2 of this Agreement.

 

2



--------------------------------------------------------------------------------

4. Notices. For the purpose of this Agreement, any notice or demand hereunder to
or upon any party hereto required or permitted to be given or made shall be
deemed to have been duly given or made for all purposes if (a) in writing and
sent by (i) messenger or an overnight courier service against receipt, or
(ii) certified or registered mail, postage paid, return receipt requested, or
(b) sent by telefax, telex or similar electronic means, provided, that a written
copy thereof is sent on the same day by postage paid first-class, certified or
registered mail, to such party at the following address:

 

In the case of the Employee, to him at:  

 

    

 

    

 

     Telecopy:     .    .       or at the last known address of the Employee
contained in the personnel records   of Parent or the Company. In the case of
Parent, to it at:   CPG Finance, Inc.   c/o Exopack, LLC   3070 Southport Road  
Spartanburg, SC 29302   Attention:        Jack Knott  
Telecopy:        864.596.7175   with a copy to:   Morgan, Lewis & Bockius LLP  
One Oxford Centre   Thirty-Second Floor   Pittsburgh, PA 15219  
Attention:        David A. Gerson, Esq.   Telecopy:        412.560.7001 In the
case of the Company, to it at:   Exopack, LLC   3070 Southport Road  
Spartanburg, SC 29302   Attention:        President and CEO  
Telecopy:        864.596.7175   with a copy to:   Morgan, Lewis & Bockius LLP  
One Oxford Centre   Thirty-Second Floor   Pittsburgh, PA 15219  
Attention:        David A. Gerson, Esq.   Telecopy:        412.560.7001

 

3



--------------------------------------------------------------------------------

5. Severability; Assignment.

(a) If any portion of this Agreement is held invalid or unenforceable by a court
of competent jurisdiction, such portion shall be deemed deleted as though it had
never been included herein, but the remainder of this Agreement shall remain in
full force and effect.

(b) This Agreement shall not be assignable by the Employee without the consent
of both Parent and the Company; provided, however, that either Parent or the
Company may assign its rights and obligations under this Agreement without
consent of the Employee in the event that either Parent or the Company shall
effect a reorganization or consolidate or merge with, sell all or substantially
all of its equity or assets to, or enter into any other transaction with, any
other entity.

6. Waiver of Trial By Jury. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE
MATTERS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

7. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

8. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon Parent and the Company and their respective successors and
permitted assigns. This Agreement shall also inure to the benefit of and be
binding upon the Employee, his executors, administrators and heirs.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of Delaware, without regard to any of the
conflicts of laws or choice of law provisions thereof that would compel the
application of the substantive laws of another jurisdiction.

10. No Third Party Beneficiaries. Nothing contained in this Agreement, whether
express or implied, is intended, or shall be deemed, to create or confer any
right, interest or remedy for the benefit of any person (other than, in the case
of Parent and the Company, their respective subsidiaries and affiliates) or as
otherwise provided in this Agreement.

11. Entire Agreement. This Agreement supersedes all prior employment or other
agreements, negotiations or understandings of any kind with respect to the
subject matter hereof, including the Company Severance Agreement, but other than
the Grant Agreement (except to the extent amended and modified hereby) and
contains the entire understanding between the parties hereto with respect to the
subject matter hereof.

12. Headings. The headings contained in this Agreement are included for
convenience and reference purposes only and shall be given no effect in the
construction or interpretation of this Agreement.

13. Amendments. No modification, termination or waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by the party against
whom the same is sought to be enforced.

 

4



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

EMPLOYEE

/s/ FREDERICK J. CROWE

[Name] FREDERICK J. CROWE EXOPACK, LLC By:  

/s/ GERARD J. FERGUSON

 

Name:   GERARD J. FERGUSON Title:   VP, HUMAN RESOURCES CPG FINANCE, INC. By:  

 

Name:   Title:  

[Signature Page to Separation Benefit Agreement]